Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces Results for the Fourth Quarter and Year E nded December 31, 2016 S AN JOSE, California, February 9, 2017 Monolithic Power Systems, Inc. (MPS) (Nasdaq: MPWR), a leading company in high performance power solutions , today announced financial results for the quarter and year ended December 31, 2016. The results for the quarter ended December 31, 2016 are as follows: ● Revenue was $103.6 million, a 2.7% decrease from $106.5 million in the third quarter of 2016 and a 19.2% increase from $86.9 million in the fourth quarter of 2015. ● GAAP gross margin was 54.5%, compared with 54.0% in the fourth quarter of 2015. ● Non-GAAP gross margin(1) was 55.4%, excluding the impact of $0.4 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets, compared with 55.0% in the fourth quarter of 2015, excluding the impact of $0.3 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $39.0 million, compared with $35.1 million for the quarter ended December 31, 2015. ● Non-GAAP(1) operating expenses were $28.4 million, excluding $10.4 million for stock-based compensation expense and $0.2 million for deferred compensation plan expense, compared with $25.3 million, excluding $12.0 million for stock-based compensation expense, $0.3 million for deferred compensation plan expense and a credit of $2.5 million related to the change in fair value of contingent consideration for a completed acquisition, for the quarter ended December 31, 2015. ● GAAP operating income was $17.5 million, compared with $11.8 million for the quarter ended December 31, 2015. ● Non-GAAP(1) operating income was $29.0 million, excluding $10.8 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets and $0.2 million for deferred compensation plan expense, compared with $22.5 million, excluding $12.4 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets, $0.3 million for deferred compensation plan expense and a credit of $2.5 million related to the change in fair value of contingent consideration for a completed acquisition, for the quarter ended December 31, 2015. ● GAAP interest and other income, net was $0.9 million, compared with $0.6 million for the quarter ended December 31, 2015. ● Non-GAAP(1) interest and other income, net was $0.7 million, excluding $0.2 million for deferred compensation plan income, compared with $0.4 million, excluding $0.2 million for deferred compensation plan income, for the quarter ended December 31, 2015. ● GAAP net income was $16.6 million and GAAP earnings per share were $0.39 per diluted share. Comparatively, GAAP net income was $10.1 million and GAAP earnings per share were $0.24 per diluted share for the quarter ended December 31, 2015. ● Non-GAAP(1) net income was $27.5 million and non-GAAP earnings per share were $0.65 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense and related tax effects, compared with non-GAAP net income of $21.1 million and non-GAAP earnings per share of $0.51 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense, a credit related to the change in fair value of contingent consideration for a completed acquisition and related tax effects, for the quarter ended December 31, 2015. The results for the year ended December 31, 2016 are as follows: ● Revenue was $388.7 million, a 16.7% increase from $333.1 million for the year ended December 31, 2015. ● GAAP gross margin was 54.3%, compared with 54.1% for the year ended December 31, 2015. ● Non-GAAP gross margin(1) was 55.2%, excluding the impact of $1.6 million for stock-based compensation expense and $2.1 million for the amortization of acquisition-related intangible assets, compared with 55.0% for the year ended December 31, 2015, excluding the impact of $1.2 million for stock-based compensation expense and $1.8 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $156.4 million, compared with $139.1 million for the year ended December 31, 2015. ● Non-GAAP(1) operating expenses were $111.9 million, excluding $43.4 million for stock-based compensation expense and $1.1 million for deferred compensation plan expense, compared with $101.4 million, excluding $40.4 million for stock-based compensation expense, $0.2 million for deferred compensation plan income and a credit of $2.5 million related to the change in fair value of contingent consideration for a completed acquisition, for the year ended December 31, 2015. ● GAAP operating income was $54.4 million, compared with $41.1 million for the year ended December 31, 2015. ● Non-GAAP(1) operating income was $102.6 million, excluding $45.0 million for stock-based compensation expense, $2.1 million for the amortization of acquisition-related intangible assets and $1.1 million for deferred compensation plan expense, compared with $81.7 million, excluding $41.6 million for stock-based compensation expense, $1.8 million for the amortization of acquisition-related intangible assets, $0.2 million for deferred compensation plan income and a credit of $2.5 million related to the change in fair value of contingent consideration for a completed acquisition, for the year ended December 31, 2015. ● GAAP interest and other income, net was $2.8 million, compared with $1.4 million for the year ended December 31, 2015. ● Non-GAAP(1) interest and other income, net was $1.6 million, excluding $1.2 million for deferred compensation plan income, compared with $1.8 million, excluding $0.4 million for deferred compensation plan expense, for the year ended December 31, 2015. ● GAAP net income was $52.7 million and GAAP earnings per share were $1.26 per diluted share. Comparatively, GAAP net income was $35.2 million and GAAP earnings per share were $0.86 per diluted share for the year ended December 31, 2015. ● Non-GAAP(1) net income was $96.3 million and non-GAAP earnings per share were $2.30 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, compared with non-GAAP net income of $77.2 million and non-GAAP earnings per share of $1.89 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense, a credit related to the change in fair value of contingent consideration for a completed acquisition and related tax effects, for the year ended December 31, 2015. The following is a summary of revenue by end market for the periods indicated, estimated based on MPS’s assessment of available end market data (in thousands): Three Months Ended December 31, Year Ended December 31, End Market Consumer $ 37,970 $ 38,594 $ 153,732 $ 145,090 Industrial 25,190 17,928 89,639 66,343 Storage and computing 23,405 14,552 80,562 56,568 Communications 17,053 15,844 64,732 65,066 Total $ 103,618 $ 86,918 $ 388,665 $ 333,067 The following is a summary of revenue by product family for the periods indicated (in thousands): Three Months Ended December 31, Year Ended December 31, Product Family DC to DC $ 93,977 $ 77,515 $ 350,930 $ 299,726 Lighting Control 9,641 9,403 37,735 33,341 Total $ 103,618 $ 86,918 $ 388,665 $ 333,067 “In the last several years, MPS has focused on investing in new products and targeted markets,”said Michael Hsing, CEO and founder of MPS. “ Starting this year, we believe MPS will begin to benefit from these investments which will translate to strong revenue growth in 2018 and beyond .” Business Outlook The following are MPS’ financial targets for the first quarter ending March 31, 2017: ● Revenue in the range of $98 million to $102 million. ● GAAP gross margin between 53.8% and 54.8%. Non-GAAP(1) gross margin between 54.8% and 55.8%, which excludes an estimated impact of stock-based compensation expenses of 0.5% and amortization of acquisition-related intangible assets of 0.5%. ● GAAP R&D and SG&A expenses between $40.0 million and $44.0 million. Non-GAAP(1) R&D and SG&A expenses between $28.3 million and $30.3 million, which excludes an estimate of stock-based compensation expenses in the range of $11.7 million to $13.7 million. ● Total stock-based compensation expense of $12.1 million to $14.1 million. ● Litigation expenses of $150,000 to $250,000. ● Interest and other income, net, of $300,000 to $400,000 before foreign exchange gains or losses. ● Fully diluted shares outstanding between 42.8 million and 43.8 million before shares buyback. (1) Non-GAAP net income, non-GAAP earnings per share, non-GAAP gross margin, non-GAAP R&D and SG&A expenses, non-GAAP operating expenses, non-GAAP interest and other income, net and non-GAAP operating income differ from net income, earnings per share, gross margin, R&D and SG&A expenses, operating expenses, interest and other income, net and operating income determined in accordance with GAAP (Generally Accepted Accounting Principles in the United States). Non-GAAP net income and non-GAAP earnings per share exclude the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, deferred compensation plan income/expense, a credit related to the change in fair value of contingent consideration for a completed acquisition and related tax effects. Non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Non-GAAP operating expenses exclude the effect of stock-based compensation expense, deferred compensation plan income/expense and a credit related to the change in fair value of contingent consideration for a completed acquisition. Non-GAAP interest and other income, net excludes the effect of deferred compensation plan income/expense. Non-GAAP operating income excludes the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, deferred compensation plan income/expense and a credit related to the change in fair value of contingent consideration. Projected non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Projected non-GAAP R&D and SG&A expenses exclude the effect of stock-based compensation expense. These non-GAAP financial measures are not prepared in accordance with GAAP and should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. A schedule reconciling non-GAAP financial measures is included at the end of this press release. MPS utilizes both GAAP and non-GAAP financial measures to assess what it believes to be its core operating performance and to evaluate and manage its internal business and assist in making financial operating decisions. MPS believes that the inclusion of non-GAAP financial measures, together with GAAP measures, provides investors with an alternative presentation useful to investors' understanding of MPS’ core operating results and trends. Additionally, MPS believes that the inclusion of non-GAAP measures, together with GAAP measures, provides investors with an additional dimension of comparability to similar companies. However, investors should be aware that non-GAAP financial measures utilized by other companies are not likely to be comparable in most cases to the non-GAAP financial measures used by MPS. Conference Call MPS plans to conduct an investor teleconference covering its quarter and year ended December 31, 2016 results at 2:00 p.m. PT / 5:00 p.m. ET, February 9, 2017. To access the conference call and the following replay of the conference call, go to http://ir.monolithicpower.com and click on the webcast link. From this site, you can listen to the teleconference, assuming that your computer system is configured properly. In addition to the webcast replay, which will be archived for all investors for one year on the MPS website, a phone replay will be available for seven days after the live call at (404) 537-3406 , code number 56124739. This press release and any other information related to the call will also be posted on the website. Safe Harbor Statement This press release contains, and statements that will be made during the accompanying teleconference will contain, forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995, including, among other things, (i) projected revenues, GAAP and non-GAAP gross margin, GAAP and non-GAAP R&D and SG&A expenses, stock-based compensation expenses, amortization of acquisition-related intangible assets, litigation expenses, interest and other income and diluted shares outstanding for the quarter ending March 31, 2017, (ii) our outlook for the long-term prospects of the company, including our performance against our business plan, our continued investment into R&D, expected revenue growth, customers’ acceptance of our new product offerings, the prospects of our new product development, and our expectations regarding market and industry segment trends and prospects, (iii) our ability to penetrate new markets and expand our market share, (iv) the seasonality of our business, (v) our ability to reduce our expenses, and (vi) statements of the assumptions underlying or relating to any statement described in (i), (ii), (iii), (iv), or (v). These forward-looking statements are not historical facts or guarantees of future performance or events, are based on current expectations, estimates, beliefs, assumptions, goals, and objectives, and involve significant known and unknown risks, uncertainties and other factors that may cause actual results to be materially different from the results expressed by these statements. Readers of this press release and listeners to the accompanying conference call are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date hereof. Factors that could cause actual results to differ include, but are not limited to, our ability to attract new customers and retain existing customers; acceptance of, or demand for, MPS’ products, in particular the new products launched recently, being different than expected; our ability to efficiently and effectively develop new products and receive a return on our R&D expense investment; competition generally and the increasingly competitive nature of our industry; any market disruptions or interruptions in MPS’ schedule of new product development releases; adverse changes in production and testing efficiency of our products; our ability to realize the anticipated benefits of companies and products that we acquire, and our ability to effectively and efficiently integrate these acquired companies and products into our operations; our ability to manage our inventory levels; adverse changes in government regulations in foreign countries where MPS has offices or operations; the effect of catastrophic events; adequate supply of our products from our third-party manufacturing partners; the risks, uncertainties and costs of litigation in which we are involved; the outcome of any upcoming trials, hearings, motions and appeals; the adverse impact on MPS’ financial performance if its tax and litigation provisions are inadequate; adverse changes or developments in the semiconductor industry generally, which is cyclical in nature; difficulty in predicting or budgeting for future customer demand and channel inventories, expenses and financial contingencies; the ongoing consolidation of companies in the semiconductor industry; and other important risk factors identified in MPS’ Securities and Exchange Commission (SEC) filings, including, but not limited to, our annual report on Form 10-K filed with the SEC on February 29, 2016, and our quarterly report on Form 10-Q filed with the SEC on November 3, 2016. The forward-looking statements in this press release and statements made during the accompanying teleconference represent MPS’ projections and current expectations, as of the date hereof, not predictions of actual performance. MPS assumes no obligation to update the information in this press release or in the accompanying conference call. About Monolithic Power Systems Monolithic Power Systems, Inc. (MPS) provides small, highly energy efficient, easy-to-use power solutions for systems found in industrial applications, telecom infrastructures, cloud computing, automotive, and consumer applications. MPS' mission is toreduce total energy consumption in its customers' systems with green, practical, compact solutions. The company was founded by Michael Hsing in 1997 and is headquartered in San Jose, CA. MPS can be contacted through its website ator its support offices around the world. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Bernie Blegen Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com Condensed Consolidated Balance Sheets (Unaudited, in thousands, except par value) December 31, ASSETS Current assets: Cash and cash equivalents $ 112,703 $ 90,860 Short-term investments 155,521 144,103 Accounts receivable, net 34,248 30,830 Inventories 71,469 63,209 Other current assets 9,043 2,926 Total current assets 382,984 331,928 Property and equipment, net 85,171 65,359 Long-term investments 5,354 5,361 Goodwill 6,571 6,571 Acquisition-related intangible assets, net 3,002 5,053 Deferred tax assets, net 633 672 Other long-term assets 27,411 16,341 Total assets $ 511,126 $ 431,285 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 17,427 $ 13,487 Accrued compensation and related benefits 12,578 9,812 Accrued liabilities 22,916 19,984 Total current liabilities 52,921 43,283 Income tax liabilities 3,870 2,941 Other long-term liabilities 23,219 16,545 Total liabilities 80,010 62,769 Commitments and contingencies Stockholders' equity: Common stock and additional paid-in capital, $0.001 par value; shares authorized: 150,000; shares issued and outstanding: 40,793 and 39,689 as of December 31, 2016 and December 31, 2015, respectively 315,969 265,763 Retained earnings 119,362 101,287 Accumulated other comprehensive income (loss) ) 1,466 Total stockholders’ equity 431,116 368,516 Total liabilities and stockholders’ equity $ 511,126 $ 431,285 Condensed Consolidated Statement s of Operations (Unaudited, in thousands, except per share amounts) Three Months Ended December 31, Year Ended December 31, Revenue $ 103,618 $ 86,918 $ 388,665 $ 333,067 Cost of revenue 47,107 40,001 177,792 152,898 Gross profit 56,511 46,917 210,873 180,169 Operating expenses: Research and development 17,974 16,734 73,643 65,787 Selling, general and administrative 21,316 18,107 83,012 72,312 Litigation expense (benefit), net ) 283 ) 1,000 Total operating expenses 38,969 35,124 156,426 139,099 Income from operations 17,542 11,793 54,447 41,070 Interest and other income, net 897 550 2,817 1,421 Income before income taxes 18,439 12,343 57,264 42,491 Income tax provision 1,866 2,233 4,544 7,319 Net income $ 16,573 $ 10,110 $ 52,720 $ 35,172 Net income per share: Basic $ 0.41 $ 0.26 $ 1.30 $ 0.89 Diluted $ 0.39 $ 0.24 $ 1.26 $ 0.86 Weighted-average shares outstanding: Basic 40,739 39,615 40,436 39,470 Diluted 42,404 41,445 41,915 40,869 Cash dividends declared per common share $ 0.20 $ 0.20 $ 0.80 $ 0.80 SUPPLEMENTAL FINANCIAL INFORMATION STOCK-BASED COMPENSATION EXPENSE (Unaudited, in thousands) Three Months Ended December 31, Year Ended December 31, Cost of revenue $ 358 $ 336 $ 1,575 $ 1,166 Research and development 3,039 3,102 14,041 11,156 Selling, general and administrative 7,350 8,934 29,373 29,241 Total stock-based compensation expense $ 10,747 $ 12,372 $ 44,989 $ 41,563 RECONCILIATION OF NET INCOME TO NON-GAAP NET INCOME (Unaudited, in thousands, except per share amounts) Three Months Ended December 31, Year Ended December 31, Net income $ 16,573 $ 10,110 $ 52,720 $ 35,172 Net income as a percentage of revenue % Adjustments to reconcile net income to non-GAAP net income: Stock-based compensation expense 10,747 12,372 44,989 41,563 Change in fair value of contingent consideration - ) - ) Amortization of acquisition-related intangible assets 512 512 2,051 1,759 Deferred compensation plan expense (income) 29 98 ) 175 Tax effect ) 522 ) 1,058 Non-GAAP net income $ 27,497 $ 21,107 $ 96,307 $ 77,220 Non-GAAP net income as a percentage of revenue % Non-GAAP net income per share: Basic $ 0.67 $ 0.53 $ 2.38 $ 1.96 Diluted $ 0.65 $ 0.51 $ 2.30 $ 1.89 Shares used in the calculation of non-GAAP net income per share: Basic 40,739 39,615 40,436 39,470 Diluted 42,404 41,445 41,915 40,869 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Three Months Ended December 31, Year Ended December 31, Gross profit $ 56,511 $ 46,917 $ 210,873 $ 180,169 Gross margin % Adjustments to reconcile gross profit to non-GAAP gross profit: Stock-based compensation expense 358 336 1,575 1,166 Amortization of acquisition-related intangible assets 512 512 2,051 1,759 Non-GAAP gross profit $ 57,381 $ 47,765 $ 214,499 $ 183,094 Non-GAAP gross margin % RECONCILIATION OFOPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Three Months Ended December 31, Year Ended December 31, Total operating expenses $ 38,969 $ 35,124 $ 156,426 $ 139,099 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense ) Change in fair value of contingent consideration - 2,507 - 2,507 Deferred compensation plan income (expense) 200 Non-GAAP operating expenses $ 28,391 $ 25,305 $ 111,943 $ 101,409 RECONCILIATION OF OPERATING INCOME TO NON-GAAP OPERATING INCOME (Unaudited, in thousands) Three Months Ended December 31, Year Ended December 31, Total operating income $ 17,542 $ 11,793 $ 54,447 $ 41,070 Operating income as a percentage of revenue % Adjustments to reconcile total operating income to non-GAAP total operating income: Stock-based compensation expense 10,747 12,372 44,989 41,563 Change in fair value of contingent consideration - ) - ) Amortization of acquisition-related intangible assets 512 512 2,051 1,759 Deferred compensation plan expense (income) 189 290 1,069 ) Non-GAAP operating income $ 28,990 $ 22,460 $ 102,556 $ 81,685 Non-GAAP operating income as a percentage of revenue % RECONCILIATION OF OTHER INCOME TO NON-GAAP OTHER INCOME (Unaudited, in thousands) Three Months Ended December 31, Year Ended December 31, Total interest and other income, net $ 897 $ 550 $ 2,817 $ 1,421 Adjustments to reconcile interest and other income to non-GAAP interest and other income: Deferred compensation plan expense (income) 375 Non-GAAP interest and other income, net $ 737 $ 358 $ 1,560 $ 1,796 2 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited) Three Months Ending March 31, 2017 Low High Gross margin % % Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense % % Amortization of acquisition-related intangible assets % % Non-GAAP gross margin % % RECONCILIATION OF R&D AND SG&A EXPENSES TO NON-GAAP R&D AND SG&A EXPENSES (Unaudited, in thousands) Three Months Ending March 31, 2017 Low High R&D and SG&A expense $ 40,000 $ 44,000 Adjustments to reconcile R&D and SG&A expense to non-GAAP R&D and SG&A expense: Stock-based compensation expense ) ) Non-GAAP R&D and SG&A expense $ 28,300 $ 30,300
